DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 	Claims 1-2, 4, 6, 11-13, 15-16, 26-28, 30, 56, 61, 75, 77, 78, 80, 81 and 84-109 are pending. Claims 56 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 1-2, 4, 6, 11-13, 15-16, 26-28, 30, 75, 77, 78, 80, 81 and 84-109 are under examination. 
	This application claims the benefit of 37 CFR PCT/US15/65218 filed 12/12/2014 which claims priority to U.S. Provisional Patent Application No. 62/091062 filed December 12,
2014. 

Claim Objections
Claim 1 is objected to because of the following informalities: for accuracy, the amended claim 1 should recite that the eRBSR is obtained form a parvovirus RBSR and then in line 5, --wherein the RBSR and the parvoviral ITR and from the same parvoviral serotype, wherein the eRBSR differs from the wild-type RBSR--. Alternatively, “a wild-type parvoviral Rep Binding sequence region” can be called –the wild-type ITR parvoviral Rep binding sequence--. 
To be proper, claims 11 and 12 should refer to “the one or more GCTC consensus motifs”. Appropriate correction is required.

Claim 2 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). By amendment, claim 2 inherently reads on claim 1 as claim 1 requires that the ITR is wild-type wherein wildtype ITRs comprise a Rep nicking sequence. 

    PNG
    media_image1.png
    102
    328
    media_image1.png
    Greyscale

Claims 80 and 84 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 78. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 78 recites the eRBSR comprises an altered position of at least one GCTC motif present in the eRBSR compared to wild type and that the eRBSR and ITR are from the same parvoviral serotype. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 11, 13, 15, 28, 75, 78, 80, 84, 85, 88, 91, 92, 95, 96, 97, 100, 104, 105 and 107-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt et al (20130109742). This rejection is maintained for reasons of record and rewritten to reflect the amendments. 
Hewitt et al teach an AAV with an RBE with a substitution of nucleotides. There are several generalizations that lead a person of skill in the art to modify as little as 1 nucleotide up to all of the 12 which encompasses 11 nucleotides as an upper end as claimed. For example, Hewitt directs one to modify the RBE. 
 (¶0131) In another embodiment, the structural element is a RBE or an extended RBE and the sequence is a modified at the nucleotides responsible for binding specificity. For example, the sequence of a RBE or an extended RBE can be modified to make the sequence closer to or further from the consensus GAGY binding sites recognized by Rep. In one example, the spacer or extended RBE can be modified to comprise one or more exact GAGY repeats (e.g., the ITR of SEQ ID NO:39 or a modified sequence thereof), e.g., 1, 2, 3, or 4 or more exact GAGY repeats.

For example, looking at the RBE of AAV ITR2 (disclosed by Hewitt), the bottom strand comprises the exact GAGY strand. There are three. 

    PNG
    media_image2.png
    46
    133
    media_image2.png
    Greyscale

Modifying one of the GAGY sequences would involve modification of 1-4 nucleotides. 
Now looking at some of the exemplification, the comparison below is wild type AAV5 ITR and ITR spacer RBE (SEQ ID NO:41). It is 16 nucleotides long.

Query  1    TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTC-GCTCG  59
            |||||||||||||||||||||||||||||||||||||||||||||||||||||| |||  
Sbjct  1    TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTCAGCTAA  60

Query  60   CTGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGC  119
               ||  |||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61   GATGCA-GTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGC  119

Query  120  CACCCCCCCAAACGAGCCAGCGAGC-GAGCGAACGCGACAGGGGGGAGAGTGCCACACTC  178
            |||||||||||||  ||     ||| ||||||||||||||||||||||||||||||||||
Sbjct  120  CACCCCCCCAAACT-GCATCTTAGCTGAGCGAACGCGACAGGGGGGAGAGTGCCACACTC  178

Query  179  TCAAGCAAGGAGGTTTTGTA  198
            ||||||||||||||||||||
Sbjct  179  TCAAGCAAGGAGGTTTTGTA  198

The modified nucleotides are 8 (the RBE is defined by a double stranded appearance which is supported by the instant specification. The instant specification describes an eRBSR that is the ds sequence. The following diagram and paragraph are from the instant specification and demonstrates what is intended by an eRBSR, it is a Rep binding region.

    PNG
    media_image3.png
    161
    389
    media_image3.png
    Greyscale

[0024] Studies have shown that Rep protein recognizes and binds to a series of about four to five GCTC consensus motifs. Thus, decreased binding with Rep protein can be affected by altering the number and/or position of the GCTC motifs present in the Rep binding sequence region and/or by altering the sequence of the individual GCTC motif(s). Thus, in one embodiment, the eRBSR comprises one to three GCTC consensus motifs. In another embodiment, the eRBSR comprises about one to about five GCTC consensus motifs in which one or more nucleotides in at least one of the GCTC consensus motifs is altered or modified.

The modified sequence is GCTCAGCTAAGATGCA which is the consequence of removing 3 GAGY repeats (¶02888). This comprises a GN2TN (GATG), GCTN2 (GCTA).
Hence, this sequence meets claim 1, 75, 78 (the GCTC sequences are mutated) and 96 as well as dependent claims noted above. 

Another example in Hewitt teaches that in AAV5 the “spacer” actually acts as an RBE (see figure 3D). The GCTC sequence is different than that of the native ITR and comprises a GCGC (GCN3C), GCTG (GCTN2) and CCCC (N1CNC). These modifications are called GAGY (GN2NC). The structure anticipates claim 1 as the eRBSR is longer than 20 nucleotides.  
This comparison is WT ITR5 (SEQ ID NO:18) and ITR GAGY (SEQ ID NO:39).

RESULT 1
NASEQ2_12252021_212117

  Query Match             91.9%;  Score 182;  DB 1;  Length 198;
  Best Local Similarity   94.9%;  
  Matches  188;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTCGCTCGC 60
              |||||||||||||||||||||||||||||||||||||| ||  | || ||||||||||||
Db          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCGCTCGCTCGCTCGCTCGCTCGC 60

Qy         61 TGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120

Qy        121 ACCCCCCCAAACGAGCCAGCGAGCGAGCGAACGCGACAGGGGGGAGAGTGCCACACTCTC 180
              |||||||||||||||||||||||||||||| || |  || ||||||||||||||||||||
Db        121 ACCCCCCCAAACGAGCCAGCGAGCGAGCGAGCGAGCGAGCGGGGAGAGTGCCACACTCTC 180

Qy        181 AAGCAAGGAGGTTTTGTA 198
              ||||||||||||||||||
Db        181 AAGCAAGGAGGTTTTGTA 198

For example, in this case, there is no substitution of one RBE for another, rather modification of the RBE resulting in reduced binding. 
Similarly, comparing ITR5 with ITR5 no GAGY (SEQ ID NO:4) shows these results. 9 nucleotides are modified. 
Query  1    TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCC-CT--GTCGCGTTCGCTCGCT  57
            ||||||||||||||||||||||||||||||||||||||  ||  |  ||    |||||||
Sbjct  1    TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCAGCTAAGATGCA---GCTCGCT  57

Query  58   CGCTGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCT  117
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  58   CGCTGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCT  117

Query  118  GCCACCCCCCCAAACGAGCCAGCGAGCGAGCGAACGCGAC--AGG-GGGGAGAGTGCCAC  174
            |||||||||||||||||||||||||||||||    ||  |  ||  ||||||||||||||
Sbjct  118  GCCACCCCCCCAAACGAGCCAGCGAGCGAGCT---GCATCTTAGCTGGGGAGAGTGCCAC  174

Query  175  ACTCTCAAGCAAGGAGGTTTTGTA  198
            ||||||||||||||||||||||||
Sbjct  175  ACTCTCAAGCAAGGAGGTTTTGTA  198

A rep nicking stem and loop remains (see e.g. ¶0130).  The ITR as shown above is an AAV. It is between 4 and 64 nucleotides. The decrease in Rep binding will inherently lead to a decrease in nicking.

Claims 1, 2, 4, 6, 11-13, 15, 28, 75, 78, 80, 84, 85, 88, 90-97, 100, 102, and 104-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan et al (J Virology, 1994, pages 1542-1553). This is a new rejection necessitated by a new review based on the new claims. 
Ryan identified a 10 nucleotide sequence for actual RBE sites in an AAV ITR. Dinucleotide mutations wherein the 18 nucleotide set and in the 10 bp RBE lead to binding of Rep decreased. 
Mutations within an internal 18-bp sequence, GTGAGCGAGCGAGCGCGC, decreased binding affinity by at least threefold. Finally, mutations within a 10-bp core sequence, GCGAGCGAGC, produced at least a 10-fold change in binding affinity. The symmetry of the effect of these mutations over the 22-bp region suggested that the 22-bp sequence contained a single Rep binding site


The mutations are 1 or 2 within the sequence. Otherwise the ITR is not modified (see figure 1). The sequence forms a DS RBE and the binding affinity is decreased (see above). 
A transversion of G to T would lead to the following sequence with a GCTC motif. 
GTGAGCGAGCGAGCGCGC------- GTGAGCGAGCGAGCGCTC
Modifying the 5th G to T allows the teachings to meet claims 13 and given the definition of a GCTC consensus motif, the recitations of 13 and 15 meet this also. 
GTGAGCGAGCGAGCGCGC------ GTGATCGAGCGAGCGCGC
	The decrease in Rep binding will inherently lead to a decrease in nicking. The following sequences are mutated by the transversion mutation required in the specification. The left sequence is wild type, the right the modified one. The underlined sequence the motif. 
-N1CNC Claim 88 and 100
GTGAGCGAGCGAGCGCGC--- GTGAGCGAGCGATCGCGC
-GN2TC Claim 90 and 102 and GN2NC Claim 91 and GN2TN claim 92 and 104
GTGAGCGAGCGAGCGCGC--- GTGATCGAGCGAGCGCGC
-GCN3C Claim 93 and GCN3C claim 94
GTGAGCGAGCGAGCGCGC--- GTGAGCGAGCGAGCGCGC
-GCTN2 Claim 95 and 107
GTGAGCGAGCGAGCGCGC--- GTGAGCGAGCTAGCGCGC
-GN4NC Claim 103 
GTGAGCGAGCGAGCGCGC--- GTGTGCGAGCTAGCGCGC
-GCN3N Claim 106
GTGAGCGAGCGAGCGCGC--- GTGAGCGAGCTAGCGCTC


Response to Arguments
Applicants argue that the amendments are sufficient to establish a distinction between the prior art and Hewitt et al. However, a review of Hewitt et al demonstrates that this references has multiple teachings some of which read on the amended claims. 
The amended claims require the following: 1) the eRBSR and ITR are from the same serotype (in other words not chimeric insertion of an alternative RBSR), 2) the eRBSR differs from the wild-type ITR sequence by at least one but no more than 11 nucleotides 3) “outside” of the eRBSR, the ITR sequences are wild-type sequences. 4) the eRBSR is not JcDNV NS1 (although this becomes repetitive language with the amendment) 5) the parvoviral ITR sequence can form a ds Rep binding sequence 6) the binding affinity is reduced between the eRBSR and Rep compared to that of Rep and wild type RBSR.
Hewitt teaches that wild type ITR sequences are provided for AAV2 and AAV5. Some chimeric sequences are made (Figure 7c). However, Hewitt also claims point mutations that can be more limited in nature to the RBE only.  
“In another embodiment, the structural element is an RBE or an extended RBE and the sequence is a modified at the nucleotides responsible for binding specificity. For example, the sequence of an RBE or an extended RBE can be modified to make the sequence closer to or further from the consensus GAGY binding sites recognized by Rep. In one example, the spacer or extended RBE can be modified to comprise one or more exact GAGY repeats (e.g., the ITR of SEQ ID NO:39 or a modified sequence thereof), e.g., 1, 2, 3, or 4 or more exact GAGY repeats.”

Specifically looking at an exemplification of this modified sequence, the ITR of claim 39 comprises only 6 modified nucleotides between the sense upper and lower strands. This sequence reduces replication the impact of rep binding (see Brister et al). 

    PNG
    media_image4.png
    417
    690
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    321
    514
    media_image5.png
    Greyscale




Conclusion
Claims 12, 16, 26, 27, 30, 77, 86, 87, 89, 98, 99, 101 are free of the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633